 

Exhibit 10.4

 

AMYLIN PHARMACEUTICALS, INC.

 

2001 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED

 


1.                                      PURPOSE.


 


(A)                                  THE PURPOSE OF THE PLAN IS TO PROVIDE A
MEANS BY WHICH EMPLOYEES OF THE COMPANY AND CERTAIN DESIGNATED RELATED
CORPORATIONS MAY BE GIVEN AN OPPORTUNITY TO PURCHASE SHARES OF THE COMMON STOCK
OF THE COMPANY.


 


(B)                                  THE COMPANY, BY MEANS OF THE PLAN, SEEKS TO
RETAIN THE SERVICES OF SUCH EMPLOYEES, TO SECURE AND RETAIN THE SERVICES OF NEW
EMPLOYEES AND TO PROVIDE INCENTIVES FOR SUCH PERSONS TO EXERT MAXIMUM EFFORTS
FOR THE SUCCESS OF THE COMPANY AND ITS RELATED CORPORATIONS.


 


(C)                                  THE COMPANY INTENDS THAT THE PURCHASE
RIGHTS GRANTED UNDER THE PLAN BE CONSIDERED OPTIONS ISSUED UNDER AN EMPLOYEE
STOCK PURCHASE PLAN.


 


2.                                      DEFINITIONS.


 


(A)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(B)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(C)                                  “COMMITTEE” MEANS A COMMITTEE APPOINTED BY
THE BOARD IN ACCORDANCE WITH SECTION 3(C) OF THE PLAN.


 


(D)                                  “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


 


(E)                                  “COMPANY” MEANS AMYLIN
PHARMACEUTICALS, INC., A DELAWARE CORPORATION.


 


(F)                                    “CORPORATE TRANSACTION” MEANS ANY ONE OR
MORE OF THE FOLLOWING EVENTS:


 


(I)                                    A SALE, LEASE OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;


 


(II)                                A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS NOT THE SURVIVING CORPORATION; OR


 


(III)                            A REVERSE MERGER IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION BUT THE SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
PRECEDING THE MERGER ARE CONVERTED BY VIRTUE OF THE MERGER INTO OTHER PROPERTY,
WHETHER IN THE FORM OF SECURITIES, CASH OR OTHERWISE.


 


(G)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(H)                                 “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE WHO
MEETS THE REQUIREMENTS SET FORTH IN THE OFFERING FOR ELIGIBILITY TO PARTICIPATE
IN THE OFFERING,

 

1

--------------------------------------------------------------------------------


 


PROVIDED THAT SUCH EMPLOYEE ALSO MEETS THE REQUIREMENTS FOR ELIGIBILITY TO
PARTICIPATE SET FORTH IN THE PLAN.


 


(I)                                    “EMPLOYEE” MEANS ANY PERSON WHO IS
EMPLOYED FOR PURPOSES OF SECTION 423(B)(4) OF THE CODE BY THE COMPANY OR A
RELATED CORPORATION. NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S
FEE SHALL BE SUFFICIENT TO MAKE AN INDIVIDUAL AN EMPLOYEE OF THE COMPANY OR A
RELATED CORPORATION.


 


(J)                                    “EMPLOYEE STOCK PURCHASE PLAN” MEANS A
PLAN THAT GRANTS PURCHASE RIGHTS INTENDED TO BE OPTIONS ISSUED UNDER AN
“EMPLOYEE STOCK PURCHASE PLAN,” AS THAT TERM IS DEFINED IN SECTION 423(B) OF THE
CODE.


 


(K)                                “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(L)                                    “FAIR MARKET VALUE” MEANS THE VALUE OF A
SECURITY, AS DETERMINED IN GOOD FAITH BY THE BOARD. IF THE SECURITY IS LISTED ON
ANY ESTABLISHED STOCK EXCHANGE OR TRADED ON THE NASDAQ NATIONAL MARKET OR THE
NASDAQ SMALLCAP MARKET, THE FAIR MARKET VALUE OF THE SECURITY, UNLESS OTHERWISE
DETERMINED BY THE BOARD, SHALL BE THE CLOSING SALES PRICE (ROUNDED UP WHERE
NECESSARY TO THE NEAREST WHOLE CENT) FOR SUCH SECURITY (OR THE CLOSING BID, IF
NO SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR MARKET (OR THE EXCHANGE OR
MARKET WITH THE GREATEST VOLUME OF TRADING IN THE RELEVANT SECURITY OF THE
COMPANY) ON THE TRADING DAY PRIOR TO THE RELEVANT DETERMINATION DATE, AS
REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE BOARD DEEMS
RELIABLE.


 


(M)                              “OFFERING” MEANS THE GRANT OF PURCHASE RIGHTS
TO PURCHASE SHARES OF COMMON STOCK UNDER THE PLAN TO ELIGIBLE EMPLOYEES.


 


(N)                                 “OFFERING DATE” MEANS A DATE SELECTED BY THE
BOARD FOR AN OFFERING TO COMMENCE.


 


(O)                                  “OFFICER” MEANS A PERSON WHO IS AN OFFICER
OF THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(P)                                  “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE
WHO HOLDS AN OUTSTANDING PURCHASE RIGHT GRANTED PURSUANT TO THE PLAN.


 


(Q)                                  “PLAN” MEANS THIS AMYLIN
PHARMACEUTICALS, INC. 2001 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED.


 


(R)                                  “PURCHASE DATE” MEANS ONE OR MORE DATES
DURING AN OFFERING ESTABLISHED BY THE BOARD ON WHICH PURCHASE RIGHTS GRANTED
UNDER THE PLAN SHALL BE EXERCISED AND AS OF WHICH PURCHASES OF SHARES OF COMMON
STOCK SHALL BE CARRIED OUT IN ACCORDANCE WITH SUCH OFFERING.


 


(S)                                  “PURCHASE PERIOD” MEANS A PERIOD OF TIME
SPECIFIED WITHIN AN OFFERING BEGINNING ON THE OFFERING DATE OR ON THE NEXT DAY
FOLLOWING A PURCHASE DATE WITHIN AN OFFERING AND ENDING ON A PURCHASE DATE, AT
THE END OF WHICH THERE SHALL BE

 

2

--------------------------------------------------------------------------------



 


PURCHASED SHARES OF COMMON STOCK ON BEHALF OF PARTICIPANTS. AN OFFERING MAY
CONSIST OF ONE OR MORE PURCHASE PERIODS.


 


(T)                                    “PURCHASE RIGHT” MEANS AN OPTION TO
PURCHASE SHARES OF COMMON STOCK GRANTED PURSUANT TO THE PLAN.


 


(U)                                 “RELATED CORPORATION” MEANS, WITH RESPECT TO
THE COMPANY, ANY PARENT CORPORATION OR SUBSIDIARY CORPORATION, WHETHER NOW OR
HEREAFTER EXISTING, AS THOSE TERMS ARE DEFINED IN SECTIONS 424(E) AND (F),
RESPECTIVELY, OF THE CODE.


 


(V)                                   “SECURITIES ACT” MEANS THE SECURITIES ACT
OF 1933, AS AMENDED.


 


(W)                                “TRADING DAY” MEANS ANY DAY THE
EXCHANGE(S) OR MARKET(S) ON WHICH SHARES OF COMMON STOCK ARE LISTED, WHETHER IT
BE ANY ESTABLISHED STOCK EXCHANGE, THE NASDAQ NATIONAL MARKET, THE NASDAQ
SMALLCAP MARKET OR OTHERWISE, IS OPEN FOR TRADING.


 


3.                                      ADMINISTRATION.


 


(A)                                  THE BOARD SHALL ADMINISTER THE PLAN UNLESS
AND UNTIL THE BOARD DELEGATES ADMINISTRATION TO A COMMITTEE, AS PROVIDED IN
SECTION 3(C). WHETHER OR NOT THE BOARD HAS DELEGATED ADMINISTRATION, THE BOARD
SHALL HAVE THE FINAL POWER TO DETERMINE ALL QUESTIONS OF POLICY AND EXPEDIENCY
THAT MAY ARISE IN THE ADMINISTRATION OF THE PLAN.


 


(B)                                  THE BOARD (OR THE COMMITTEE) SHALL HAVE THE
POWER, SUBJECT TO, AND WITHIN THE LIMITATIONS OF, THE EXPRESS PROVISIONS OF THE
PLAN:


 


(I)                                    TO DETERMINE WHEN AND HOW PURCHASE RIGHTS
SHALL BE GRANTED AND THE PROVISIONS OF EACH OFFERING OF SUCH PURCHASE RIGHTS
(WHICH NEED NOT BE IDENTICAL).


 


(II)                                TO DESIGNATE FROM TIME TO TIME WHICH RELATED
CORPORATIONS OF THE COMPANY SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(III)                            TO CONSTRUE AND INTERPRET THE PLAN AND PURCHASE
RIGHTS GRANTED UNDER THE PLAN, AND TO ESTABLISH, AMEND AND REVOKE RULES AND
REGULATIONS FOR THE ADMINISTRATION OF THE PLAN. THE BOARD, IN THE EXERCISE OF
THIS POWER, MAY CORRECT ANY DEFECT, OMISSION OR INCONSISTENCY IN THE PLAN, IN A
MANNER AND TO THE EXTENT IT SHALL DEEM NECESSARY OR EXPEDIENT TO MAKE THE PLAN
FULLY EFFECTIVE.


 


(IV)                               TO AMEND THE PLAN AS PROVIDED IN SECTION 15.


 


(V)                                   GENERALLY, TO EXERCISE SUCH POWERS AND TO
PERFORM SUCH ACTS AS IT DEEMS NECESSARY OR EXPEDIENT TO PROMOTE THE BEST
INTERESTS OF THE COMPANY AND ITS RELATED CORPORATIONS AND TO CARRY OUT THE
INTENT THAT THE PLAN BE TREATED AS AN EMPLOYEE STOCK PURCHASE PLAN.


 


(C)                                  THE BOARD MAY DELEGATE ADMINISTRATION OF
THE PLAN TO A COMMITTEE OF THE BOARD COMPOSED OF ONE (1) OR MORE MEMBERS OF THE
BOARD. IF ADMINISTRATION IS DELEGATED TO A COMMITTEE, THE COMMITTEE SHALL HAVE,
IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN, THE POWERS THERETOFORE
POSSESSED BY THE BOARD, SUBJECT, HOWEVER, TO SUCH

 

3

--------------------------------------------------------------------------------


 


RESOLUTIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS MAY BE ADOPTED
FROM TIME TO TIME BY THE BOARD. THE BOARD MAY ABOLISH THE COMMITTEE AT ANY TIME
AND REVEST IN THE BOARD THE ADMINISTRATION OF THE PLAN. IF ADMINISTRATION IS
DELEGATED TO A COMMITTEE, REFERENCES TO THE BOARD IN THIS PLAN AND IN THE
OFFERING DOCUMENT SHALL THEREAFTER BE DEEMED TO BE TO THE BOARD OR THE
COMMITTEE, AS THE CASE MAY BE.


 


4.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN.


 


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 14
RELATING TO ADJUSTMENTS UPON CHANGES IN SECURITIES, THE SHARES OF COMMON STOCK
THAT MAY BE SOLD PURSUANT TO PURCHASE RIGHTS GRANTED UNDER THE PLAN SHALL NOT
EXCEED IN THE AGGREGATE FOUR MILLION ONE HUNDRED FIFTY THOUSAND (4,150,000)
SHARES OF COMMON STOCK. IF ANY PURCHASE RIGHT GRANTED UNDER THE PLAN SHALL FOR
ANY REASON TERMINATE WITHOUT HAVING BEEN EXERCISED, THE SHARES OF COMMON STOCK
NOT PURCHASED UNDER SUCH PURCHASE RIGHT SHALL AGAIN BECOME AVAILABLE FOR
ISSUANCE UNDER THE PLAN.


 


(B)                                  THE SHARES OF COMMON STOCK SUBJECT TO THE
PLAN MAY BE UNISSUED SHARES OR SHARES THAT HAVE BEEN BOUGHT ON THE OPEN MARKET
AT PREVAILING MARKET PRICES OR OTHERWISE.


 


5.                                      GRANT OF PURCHASE RIGHTS; OFFERING.


 


(A)                                  THE BOARD MAY FROM TIME TO TIME GRANT OR
PROVIDE FOR THE GRANT OF PURCHASE RIGHTS UNDER THE PLAN TO ELIGIBLE EMPLOYEES IN
AN OFFERING (CONSISTING OF ONE OR MORE PURCHASE PERIODS) ON AN OFFERING DATE OR
OFFERING DATES SELECTED BY THE BOARD. EACH OFFERING SHALL BE IN SUCH FORM AND
SHALL CONTAIN SUCH TERMS AND CONDITIONS AS THE BOARD SHALL DEEM APPROPRIATE,
WHICH SHALL COMPLY WITH THE REQUIREMENT OF SECTION 423(B)(5) OF THE CODE THAT
ALL EMPLOYEES GRANTED PURCHASE RIGHTS UNDER THE PLAN SHALL HAVE THE SAME RIGHTS
AND PRIVILEGES. THE TERMS AND CONDITIONS OF AN OFFERING SHALL BE INCORPORATED BY
REFERENCE INTO THE PLAN AND TREATED AS PART OF THE PLAN. THE PROVISIONS OF
SEPARATE OFFERINGS NEED NOT BE IDENTICAL, BUT EACH OFFERING SHALL INCLUDE
(THROUGH INCORPORATION OF THE PROVISIONS OF THIS PLAN BY REFERENCE IN THE
DOCUMENT COMPRISING THE OFFERING OR OTHERWISE) THE PERIOD DURING WHICH THE
OFFERING SHALL BE EFFECTIVE, WHICH PERIOD SHALL NOT EXCEED TWENTY-SEVEN (27)
MONTHS BEGINNING WITH THE OFFERING DATE, AND THE SUBSTANCE OF THE PROVISIONS
CONTAINED IN SECTIONS 6 THROUGH 9, INCLUSIVE.


 


(B)                                  IF A PARTICIPANT HAS MORE THAN ONE PURCHASE
RIGHT OUTSTANDING UNDER THE PLAN, UNLESS HE OR SHE OTHERWISE INDICATES IN
AGREEMENTS OR NOTICES DELIVERED HEREUNDER: (I) EACH AGREEMENT OR NOTICE
DELIVERED BY THAT PARTICIPANT SHALL BE DEEMED TO APPLY TO ALL OF HIS OR HER
PURCHASE RIGHTS UNDER THE PLAN, AND (II) A PURCHASE RIGHT WITH A LOWER EXERCISE
PRICE (OR AN EARLIER-GRANTED PURCHASE RIGHT, IF DIFFERENT PURCHASE RIGHTS HAVE
IDENTICAL EXERCISE PRICES) SHALL BE EXERCISED TO THE FULLEST POSSIBLE EXTENT
BEFORE A PURCHASE RIGHT WITH A HIGHER EXERCISE PRICE (OR A LATER-GRANTED
PURCHASE RIGHT, IF DIFFERENT PURCHASE RIGHTS HAVE IDENTICAL EXERCISE PRICES)
SHALL BE EXERCISED.


 


6.                                      ELIGIBILITY.


 


(A)                                  PURCHASE RIGHTS MAY BE GRANTED ONLY TO
EMPLOYEES OF THE COMPANY OR, AS THE BOARD MAY DESIGNATE AS PROVIDED IN
SECTION 3(B), TO EMPLOYEES OF A RELATED

 

4

--------------------------------------------------------------------------------



 


CORPORATION. EXCEPT AS PROVIDED IN SECTION 6(B), AN EMPLOYEE SHALL NOT BE
ELIGIBLE TO BE GRANTED PURCHASE RIGHTS UNDER THE PLAN UNLESS, ON THE OFFERING
DATE, SUCH EMPLOYEE HAS BEEN IN THE EMPLOY OF THE COMPANY OR THE RELATED
CORPORATION, AS THE CASE MAY BE, FOR SUCH CONTINUOUS PERIOD PRECEDING SUCH
OFFERING DATE AS THE BOARD MAY REQUIRE, BUT IN NO EVENT SHALL THE REQUIRED
PERIOD OF CONTINUOUS EMPLOYMENT BE GREATER THAN TWO (2) YEARS. IN ADDITION, THE
BOARD MAY PROVIDE THAT NO EMPLOYEE SHALL BE ELIGIBLE TO BE GRANTED PURCHASE
RIGHTS UNDER THE PLAN UNLESS, ON THE OFFERING DATE, SUCH EMPLOYEE’S CUSTOMARY
EMPLOYMENT WITH THE COMPANY OR THE RELATED CORPORATION IS MORE THAN TWENTY (20)
HOURS PER WEEK AND MORE THAN FIVE (5) MONTHS PER CALENDAR YEAR.


 


(B)                                  THE BOARD MAY PROVIDE THAT EACH PERSON WHO,
DURING THE COURSE OF AN OFFERING, FIRST BECOMES AN ELIGIBLE EMPLOYEE SHALL, ON A
DATE OR DATES SPECIFIED IN THE OFFERING WHICH COINCIDES WITH THE DAY ON WHICH
SUCH PERSON BECOMES AN ELIGIBLE EMPLOYEE OR WHICH OCCURS THEREAFTER, RECEIVE A
PURCHASE RIGHT UNDER THAT OFFERING, WHICH PURCHASE RIGHT SHALL THEREAFTER BE
DEEMED TO BE A PART OF THAT OFFERING. SUCH PURCHASE RIGHT SHALL HAVE THE SAME
CHARACTERISTICS AS ANY PURCHASE RIGHTS ORIGINALLY GRANTED UNDER THAT OFFERING,
AS DESCRIBED HEREIN, EXCEPT THAT:


 


(I)                                    THE DATE ON WHICH SUCH PURCHASE RIGHT IS
GRANTED SHALL BE THE “OFFERING DATE” OF SUCH PURCHASE RIGHT FOR ALL PURPOSES,
INCLUDING DETERMINATION OF THE EXERCISE PRICE OF SUCH PURCHASE RIGHT;


 


(II)                                THE PERIOD OF THE OFFERING WITH RESPECT TO
SUCH PURCHASE RIGHT SHALL BEGIN ON ITS OFFERING DATE AND END COINCIDENT WITH THE
END OF SUCH OFFERING; AND


 


(III)                            THE BOARD MAY PROVIDE THAT IF SUCH PERSON FIRST
BECOMES AN ELIGIBLE EMPLOYEE WITHIN A SPECIFIED PERIOD OF TIME BEFORE THE END OF
THE OFFERING, HE OR SHE SHALL NOT RECEIVE ANY PURCHASE RIGHT UNDER THAT
OFFERING.


 


(C)                                  NO EMPLOYEE SHALL BE ELIGIBLE FOR THE GRANT
OF ANY PURCHASE RIGHTS UNDER THE PLAN IF, IMMEDIATELY AFTER ANY SUCH PURCHASE
RIGHTS ARE GRANTED, SUCH EMPLOYEE OWNS STOCK POSSESSING FIVE PERCENT (5%) OR
MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF STOCK OF THE
COMPANY OR OF ANY RELATED CORPORATION. FOR PURPOSES OF THIS SECTION 6(C), THE
RULES OF SECTION 424(D) OF THE CODE SHALL APPLY IN DETERMINING THE STOCK
OWNERSHIP OF ANY EMPLOYEE, AND STOCK WHICH SUCH EMPLOYEE MAY PURCHASE UNDER ALL
OUTSTANDING PURCHASE RIGHTS AND OPTIONS SHALL BE TREATED AS STOCK OWNED BY SUCH
EMPLOYEE.


 


(D)                                  AS SPECIFIED BY SECTION 423(B)(8) OF THE
CODE, AN ELIGIBLE EMPLOYEE MAY BE GRANTED PURCHASE RIGHTS UNDER THE PLAN ONLY IF
SUCH PURCHASE RIGHTS, TOGETHER WITH ANY OTHER RIGHTS GRANTED UNDER ALL EMPLOYEE
STOCK PURCHASE PLANS OF THE COMPANY AND ANY RELATED CORPORATIONS, DO NOT PERMIT
SUCH ELIGIBLE EMPLOYEE’S RIGHTS TO PURCHASE STOCK OF THE COMPANY OR ANY RELATED
CORPORATION TO ACCRUE AT A RATE WHICH EXCEEDS TWENTY FIVE THOUSAND DOLLARS
($25,000) OF FAIR MARKET VALUE OF SUCH STOCK (DETERMINED AT THE TIME SUCH RIGHTS
ARE GRANTED, AND WHICH, WITH RESPECT TO THE PLAN, SHALL BE DETERMINED AS OF
THEIR RESPECTIVE OFFERING DATES) FOR EACH CALENDAR YEAR IN WHICH SUCH RIGHTS ARE
OUTSTANDING AT ANY TIME.

 

5

--------------------------------------------------------------------------------


 


(E)                                  OFFICERS OF THE COMPANY AND ANY DESIGNATED
RELATED CORPORATION, IF THEY ARE OTHERWISE ELIGIBLE EMPLOYEES, SHALL BE ELIGIBLE
TO PARTICIPATE IN OFFERINGS UNDER THE PLAN. NOTWITHSTANDING THE FOREGOING, THE
BOARD MAY PROVIDE IN AN OFFERING THAT EMPLOYEES WHO ARE HIGHLY COMPENSATED
EMPLOYEES WITHIN THE MEANING OF SECTION 423(B)(4)(D) OF THE CODE SHALL NOT BE
ELIGIBLE TO PARTICIPATE.


 


7.                                      PURCHASE RIGHTS; PURCHASE PRICE.


 


(A)                                  ON EACH OFFERING DATE, EACH ELIGIBLE
EMPLOYEE, PURSUANT TO AN OFFERING MADE UNDER THE PLAN, SHALL BE GRANTED A
PURCHASE RIGHT TO PURCHASE UP TO THAT NUMBER OF SHARES OF COMMON STOCK
PURCHASABLE EITHER WITH A PERCENTAGE OR WITH A MAXIMUM DOLLAR AMOUNT, AS
DESIGNATED BY THE BOARD, BUT IN EITHER CASE NOT EXCEEDING FIFTEEN PERCENT (15%),
OF SUCH EMPLOYEE’S EARNINGS (AS DEFINED BY THE BOARD IN EACH OFFERING) DURING
THE PERIOD THAT BEGINS ON THE OFFERING DATE (OR SUCH EARLIER OR LATER DATE AS
THE BOARD DETERMINES FOR A PARTICULAR OFFERING) AND ENDS ON THE DATE STATED IN
THE OFFERING, WHICH DATE SHALL BE NO LATER THAN THE END OF THE OFFERING.


 


(B)                                  THE BOARD SHALL ESTABLISH ONE (1) OR MORE
PURCHASE DATES DURING AN OFFERING AS OF WHICH PURCHASE RIGHTS GRANTED UNDER THE
PLAN AND PURSUANT TO THAT OFFERING SHALL BE EXERCISED AND PURCHASES OF SHARES OF
COMMON STOCK SHALL BE CARRIED OUT IN ACCORDANCE WITH SUCH OFFERING.


 


(C)                                  IN CONNECTION WITH EACH OFFERING MADE UNDER
THE PLAN, THE BOARD MAY SPECIFY A MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT
MAY BE PURCHASED BY ANY PARTICIPANT ON ANY PURCHASE DATE DURING SUCH OFFERING.
IN CONNECTION WITH EACH OFFERING MADE UNDER THE PLAN, THE BOARD MAY SPECIFY A
MAXIMUM AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE PURCHASED BY ALL
PARTICIPANTS PURSUANT TO SUCH OFFERING. IN ADDITION, IN CONNECTION WITH EACH
OFFERING THAT CONTAINS MORE THAN ONE PURCHASE DATE, THE BOARD MAY SPECIFY A
MAXIMUM AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE PURCHASED BY ALL
PARTICIPANTS ON ANY GIVEN PURCHASE DATE UNDER THE OFFERING. IF THE AGGREGATE
PURCHASE OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF PURCHASE RIGHTS
GRANTED UNDER THE OFFERING WOULD EXCEED ANY SUCH MAXIMUM AGGREGATE NUMBER, THEN,
IN THE ABSENCE OF ANY BOARD ACTION OTHERWISE, A PRO RATA ALLOCATION OF THE
SHARES OF COMMON STOCK AVAILABLE SHALL BE MADE IN AS NEARLY A UNIFORM MANNER AS
SHALL BE PRACTICABLE AND EQUITABLE.


 


(D)                                  THE PURCHASE PRICE OF SHARES OF COMMON
STOCK ACQUIRED PURSUANT TO PURCHASE RIGHTS GRANTED UNDER THE PLAN SHALL BE NOT
LESS THAN THE LESSER OF:


 


(I)                                    AN AMOUNT EQUAL TO EIGHTY FIVE PERCENT
(85%) OF THE FAIR MARKET VALUE OF THE SHARES OF COMMON STOCK ON THE OFFERING
DATE; OR


 


(II)                                AN AMOUNT EQUAL TO EIGHTY FIVE PERCENT (85%)
OF THE FAIR MARKET VALUE OF THE SHARES OF COMMON STOCK ON THE APPLICABLE
PURCHASE DATE.


 


8.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.


 


(A)                                  A PARTICIPANT MAY ELECT TO AUTHORIZE
PAYROLL DEDUCTIONS PURSUANT TO AN OFFERING BY DELIVERING AN ENROLLMENT FORM TO
THE COMPANY WITHIN THE TIME SPECIFIED IN

 

6

--------------------------------------------------------------------------------


 


THE OFFERING, IN SUCH FORM AS THE COMPANY MAY PROVIDE OR AS OTHERWISE PROVIDED
FOR IN THE OFFERING. EACH SUCH AGREEMENT SHALL AUTHORIZE PAYROLL DEDUCTIONS OF
UP TO THE MAXIMUM PERCENTAGE SPECIFIED BY THE BOARD OF SUCH PARTICIPANT’S
EARNINGS (AS DEFINED IN EACH OFFERING) BEFORE OR DURING THE OFFERING. THE
PAYROLL DEDUCTIONS MADE FOR EACH PARTICIPANT SHALL BE CREDITED TO A BOOKKEEPING
ACCOUNT FOR SUCH PARTICIPANT UNDER THE PLAN AND SHALL BE DEPOSITED WITH THE
GENERAL FUNDS OF THE COMPANY. TO THE EXTENT PROVIDED IN THE OFFERING, A
PARTICIPANT MAY REDUCE (INCLUDING TO ZERO) OR INCREASE SUCH PAYROLL DEDUCTIONS.
TO THE EXTENT PROVIDED IN THE OFFERING, A PARTICIPANT MAY BEGIN SUCH PAYROLL
DEDUCTIONS AFTER THE BEGINNING OF THE OFFERING. A PARTICIPANT MAY MAKE
ADDITIONAL PAYMENTS INTO HIS OR HER ACCOUNT ONLY IF SPECIFICALLY PROVIDED FOR IN
THE OFFERING AND ONLY IF THE PARTICIPANT HAS NOT ALREADY HAD THE MAXIMUM
PERMITTED AMOUNT WITHHELD DURING THE OFFERING.


 


(B)                                  AT ANY TIME DURING AN OFFERING, A
PARTICIPANT MAY TERMINATE HIS OR HER PAYROLL DEDUCTIONS UNDER THE PLAN AND
WITHDRAW FROM THE OFFERING BY DELIVERING TO THE COMPANY A NOTICE OF WITHDRAWAL
IN SUCH FORM AS THE COMPANY MAY PROVIDE. SUCH WITHDRAWAL MAY BE ELECTED AT ANY
TIME PRIOR TO THE END OF THE OFFERING, EXCEPT AS PROVIDED IN THE OFFERING. UPON
SUCH WITHDRAWAL FROM THE OFFERING BY A PARTICIPANT, THE COMPANY SHALL DISTRIBUTE
TO SUCH PARTICIPANT ALL OF HIS OR HER ACCUMULATED PAYROLL DEDUCTIONS (REDUCED TO
THE EXTENT, IF ANY, SUCH DEDUCTIONS HAVE BEEN USED TO ACQUIRE SHARES OF COMMON
STOCK FOR THE PARTICIPANT) UNDER THE OFFERING, WITHOUT INTEREST (UNLESS
OTHERWISE SPECIFIED IN THE OFFERING), AND SUCH PARTICIPANT’S INTEREST IN THAT
OFFERING SHALL BE AUTOMATICALLY TERMINATED. A PARTICIPANT’S WITHDRAWAL FROM AN
OFFERING SHALL HAVE NO EFFECT UPON SUCH PARTICIPANT’S ELIGIBILITY TO PARTICIPATE
IN ANY OTHER OFFERINGS UNDER THE PLAN, BUT SUCH PARTICIPANT SHALL BE REQUIRED TO
DELIVER A NEW PARTICIPATION AGREEMENT IN ORDER TO PARTICIPATE IN SUBSEQUENT
OFFERINGS UNDER THE PLAN.


 


(C)                                  PURCHASE RIGHTS GRANTED PURSUANT TO ANY
OFFERING UNDER THE PLAN SHALL TERMINATE IMMEDIATELY UPON A PARTICIPANT CEASING
TO BE AN EMPLOYEE FOR ANY REASON OR FOR NO REASON (SUBJECT TO ANY POST
EMPLOYMENT PARTICIPATION PERIOD REQUIRED BY LAW) OR OTHER LACK OF ELIGIBILITY.
THE COMPANY SHALL DISTRIBUTE TO SUCH TERMINATED OR OTHERWISE INELIGIBLE EMPLOYEE
ALL OF HIS OR HER ACCUMULATED PAYROLL DEDUCTIONS (REDUCED TO THE EXTENT, IF ANY,
SUCH DEDUCTIONS HAVE BEEN USED TO ACQUIRE SHARES OF COMMON STOCK FOR THE
TERMINATED OR OTHERWISE INELIGIBLE EMPLOYEE) UNDER THE OFFERING, WITHOUT
INTEREST (UNLESS OTHERWISE SPECIFIED IN THE OFFERING).


 


(D)                                  PURCHASE RIGHTS GRANTED UNDER THE PLAN
SHALL NOT BE TRANSFERABLE BY A PARTICIPANT OTHERWISE THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION, OR BY A BENEFICIARY DESIGNATION AS PROVIDED IN
SECTION 13 AND, DURING A PARTICIPANT’S LIFETIME, SHALL BE EXERCISABLE ONLY BY
SUCH PARTICIPANT.


 


(E)                                  THE BOARD MAY SPECIFY IN AN OFFERING THAT
POTENTIAL PARTICIPANTS IN THE OFFERING MAY ELECT TO HAVE PAYROLL DEDUCTIONS
RELATING TO THE OFFERING MADE PRIOR TO THE OFFERING’S COMMENCEMENT. IN SUCH
EVENT, THE BOARD MAY SPECIFY IN THE OFFERING THE PROCEDURES FOR POTENTIAL
PARTICIPANTS TO FOLLOW TO AUTHORIZE OR CHANGE SUCH PAYROLL DEDUCTIONS, THE TIME
OR TIMES WHEN SUCH PAYROLL DEDUCTIONS MAY BE MADE, SUCH POTENTIAL PARTICIPANTS’
WITHDRAWAL RIGHTS WITH RESPECT TO THE OFFERING, AND OTHER RELATED MATTERS.

 

7

--------------------------------------------------------------------------------


 


9.                                      EXERCISE.


 


(A)                                  ON EACH PURCHASE DATE DURING AN OFFERING,
EACH PARTICIPANT’S ACCUMULATED PAYROLL DEDUCTIONS AND OTHER ADDITIONAL PAYMENTS
SPECIFICALLY PROVIDED FOR IN THE OFFERING (WITHOUT ANY INCREASE FOR INTEREST)
SHALL BE APPLIED TO THE PURCHASE OF SHARES OF COMMON STOCK UP TO THE MAXIMUM
NUMBER OF SHARES OF COMMON STOCK PERMITTED PURSUANT TO THE TERMS OF THE PLAN AND
THE APPLICABLE OFFERING, AT THE PURCHASE PRICE SPECIFIED IN THE OFFERING. NO
FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF PURCHASE RIGHTS GRANTED
UNDER THE PLAN UNLESS SPECIFICALLY PROVIDED FOR IN THE OFFERING.


 


(B)                                  IF ANY AMOUNT OF ACCUMULATED PAYROLL
DEDUCTIONS REMAINS IN A PARTICIPANT’S ACCOUNT AFTER THE PURCHASE OF SHARES OF
COMMON STOCK AND SUCH REMAINING AMOUNT IS LESS THAN THE AMOUNT REQUIRED TO
PURCHASE ONE SHARE OF COMMON STOCK ON THE FINAL PURCHASE DATE OF AN OFFERING,
THEN SUCH REMAINING AMOUNT SHALL BE HELD IN EACH SUCH PARTICIPANT’S ACCOUNT FOR
THE PURCHASE OF SHARES OF COMMON STOCK UNDER THE NEXT OFFERING UNDER THE PLAN,
UNLESS SUCH PARTICIPANT WITHDRAWS FROM SUCH NEXT OFFERING, AS PROVIDED IN
SECTION 8(B), OR IS NOT ELIGIBLE TO PARTICIPATE IN SUCH OFFERING, AS PROVIDED IN
SECTION 6, IN WHICH CASE SUCH AMOUNT SHALL BE DISTRIBUTED TO THE PARTICIPANT
AFTER SAID FINAL PURCHASE DATE, WITHOUT INTEREST (UNLESS OTHERWISE SPECIFIED IN
THE OFFERING). IF ANY AMOUNT, OF ACCUMULATED PAYROLL DEDUCTIONS REMAINS IN A
PARTICIPANT’S ACCOUNT AFTER THE PURCHASE OF SHARES OF COMMON STOCK AND SUCH
REMAINING AMOUNT IS EQUAL TO THE AMOUNT REQUIRED TO PURCHASE ONE (1) OR MORE
WHOLE SHARES OF COMMON STOCK ON THE FINAL PURCHASE DATE OF THE OFFERING, THEN
SUCH REMAINING AMOUNT SHALL BE DISTRIBUTED IN FULL TO THE PARTICIPANT AT THE END
OF THE OFFERING WITHOUT INTEREST (UNLESS OTHERWISE SPECIFIED IN THE OFFERING).


 


(C)                                  NO PURCHASE RIGHTS GRANTED UNDER THE PLAN
MAY BE EXERCISED TO ANY EXTENT UNLESS THE SHARES OF COMMON STOCK TO BE ISSUED
UPON SUCH EXERCISE UNDER THE PLAN ARE COVERED BY AN EFFECTIVE REGISTRATION
STATEMENT PURSUANT TO THE SECURITIES ACT AND THE PLAN IS IN MATERIAL COMPLIANCE
WITH ALL APPLICABLE FEDERAL, STATE, FOREIGN AND OTHER SECURITIES AND OTHER LAWS
APPLICABLE TO THE PLAN. IF ON A PURCHASE DATE DURING ANY OFFERING HEREUNDER THE
SHARES OF COMMON STOCK ARE NOT SO REGISTERED OR THE PLAN IS NOT IN SUCH
COMPLIANCE, NO PURCHASE RIGHTS GRANTED UNDER THE PLAN OR ANY OFFERING SHALL BE
EXERCISED ON SUCH PURCHASE DATE, AND THE PURCHASE DATE SHALL BE DELAYED UNTIL
THE SHARES OF COMMON STOCK ARE SUBJECT TO SUCH AN EFFECTIVE REGISTRATION
STATEMENT AND THE PLAN IS IN SUCH COMPLIANCE, EXCEPT THAT THE PURCHASE DATE
SHALL NOT BE DELAYED MORE THAN TWELVE (12) MONTHS AND THE PURCHASE DATE SHALL IN
NO EVENT BE MORE THAN TWENTY SEVEN (27) MONTHS FROM THE OFFERING DATE. IF, ON
THE PURCHASE DATE UNDER ANY OFFERING HEREUNDER, AS DELAYED TO THE MAXIMUM EXTENT
PERMISSIBLE, THE SHARES OF COMMON STOCK ARE NOT REGISTERED AND THE PLAN IS NOT
IN SUCH COMPLIANCE, NO PURCHASE RIGHTS GRANTED UNDER THE PLAN OR ANY OFFERING
SHALL BE EXERCISED AND ALL PAYROLL DEDUCTIONS ACCUMULATED DURING THE OFFERING
(REDUCED TO THE EXTENT, IF ANY, SUCH DEDUCTIONS HAVE BEEN USED TO ACQUIRE SHARES
OF COMMON STOCK) SHALL BE DISTRIBUTED TO THE PARTICIPANTS, WITHOUT INTEREST
(UNLESS OTHERWISE SPECIFIED IN THE OFFERING).

 

8

--------------------------------------------------------------------------------


 


10.                               COVENANTS OF THE COMPANY.


 


(A)                                  DURING THE TERMS OF THE PURCHASE RIGHTS
GRANTED UNDER THE PLAN, THE COMPANY SHALL ENSURE THAT THE AMOUNT OF SHARES OF
COMMON STOCK REQUIRED TO SATISFY SUCH PURCHASE RIGHTS ARE AVAILABLE.


 


(B)                                  THE COMPANY SHALL SEEK TO OBTAIN FROM EACH
FEDERAL, STATE, FOREIGN OR OTHER REGULATORY COMMISSION OR AGENCY HAVING
JURISDICTION OVER THE PLAN SUCH AUTHORITY AS MAY BE REQUIRED TO ISSUE AND SELL
SHARES OF COMMON STOCK UPON EXERCISE OF THE PURCHASE RIGHTS GRANTED UNDER THE
PLAN. IF, AFTER REASONABLE EFFORTS, THE COMPANY IS UNABLE TO OBTAIN FROM ANY
SUCH REGULATORY COMMISSION OR AGENCY THE AUTHORITY THAT COUNSEL FOR THE COMPANY
DEEMS NECESSARY FOR THE LAWFUL ISSUANCE AND SALE OF SHARES OF COMMON STOCK UNDER
THE PLAN, THE COMPANY SHALL BE RELIEVED FROM ANY LIABILITY FOR FAILURE TO ISSUE
AND SELL SHARES OF COMMON STOCK UPON EXERCISE OF SUCH PURCHASE RIGHTS UNLESS AND
UNTIL SUCH AUTHORITY IS OBTAINED.


 


11.                               USE OF PROCEEDS FROM SHARES OF COMMON STOCK.


 

Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
granted under the Plan shall constitute general funds of the Company.

 


12.                               RIGHTS AS A STOCKHOLDER.


 

A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights granted under the Plan unless and until the Participant’s shares of
Common Stock acquired upon exercise of Purchase Rights granted under the Plan
are recorded in the books of the Company (or its transfer agent).

 


13.                               DESIGNATION OF BENEFICIARY.


 


(A)                                  A PARTICIPANT MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY SHARES OF COMMON STOCK AND/OR
CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH
PARTICIPANT’S DEATH SUBSEQUENT TO THE END OF AN OFFERING BUT PRIOR TO DELIVERY
TO THE PARTICIPANT OF SUCH SHARES OF COMMON STOCK OR CASH. IN ADDITION, A
PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE
ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH
PARTICIPANT’S DEATH DURING AN OFFERING.


 


(B)                                  THE PARTICIPANT MAY CHANGE SUCH DESIGNATION
OF BENEFICIARY AT ANY TIME BY WRITTEN NOTICE. IN THE EVENT OF THE DEATH OF A
PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE
PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE COMPANY SHALL
DELIVER SUCH SHARES OF COMMON STOCK AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR
OF THE ESTATE OF THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS
BEEN APPOINTED (TO THE KNOWLEDGE OF THE COMPANY), THE COMPANY, IN ITS SOLE
DISCRETION, MAY DELIVER SUCH SHARES OF COMMON STOCK AND/OR CASH TO THE SPOUSE OR
TO ANY ONE OR MORE DEPENDENTS OR RELATIVES OF THE PARTICIPANT, OR IF NO SPOUSE,
DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY, THEN TO SUCH OTHER PERSON AS THE
COMPANY MAY DESIGNATE.

 

9

--------------------------------------------------------------------------------


 


14.                               ADJUSTMENTS UPON CHANGES IN SECURITIES;
CORPORATE TRANSACTIONS.


 


(A)                                  IF ANY CHANGE IS MADE IN THE SHARES OF
COMMON STOCK, SUBJECT TO THE PLAN, OR SUBJECT TO ANY PURCHASE RIGHT, WITHOUT THE
RECEIPT OF CONSIDERATION BY THE COMPANY (THROUGH MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, REINCORPORATION, STOCK DIVIDEND, DIVIDEND IN
PROPERTY OTHER THAN CASH, STOCK SPLIT, LIQUIDATING DIVIDEND, COMBINATION OF
SHARES, EXCHANGE OF SHARES, CHANGE IN CORPORATE STRUCTURE OR OTHER TRANSACTION
NOT INVOLVING THE RECEIPT OF CONSIDERATION BY THE COMPANY), THE PLAN SHALL BE
APPROPRIATELY ADJUSTED IN THE TYPE(S), CLASS(ES) AND MAXIMUM NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO THE PLAN PURSUANT TO SECTION 4(A), AND THE OUTSTANDING
PURCHASE RIGHTS GRANTED UNDER THE PLAN SHALL BE APPROPRIATELY ADJUSTED IN THE
TYPE(S), CLASS(ES), NUMBER OF SHARES AND PURCHASE LIMITS OF SUCH OUTSTANDING
PURCHASE RIGHTS. THE BOARD SHALL MAKE SUCH ADJUSTMENTS, AND ITS DETERMINATION
SHALL BE FINAL, BINDING AND CONCLUSIVE. (THE CONVERSION OF ANY CONVERTIBLE
SECURITIES OF THE COMPANY SHALL NOT BE TREATED AS A “TRANSACTION NOT INVOLVING
THE RECEIPT OF CONSIDERATION BY THE COMPANY.”)


 


(B)                                  IN THE EVENT OF A CORPORATE TRANSACTION,
THEN: (I) ANY SURVIVING OR ACQUIRING CORPORATION MAY CONTINUE OR ASSUME PURCHASE
RIGHTS OUTSTANDING UNDER THE PLAN OR MAY SUBSTITUTE SIMILAR RIGHTS (INCLUDING A
RIGHT TO ACQUIRE THE SAME CONSIDERATION PAID TO STOCKHOLDERS IN THE CORPORATE
TRANSACTION) FOR THOSE OUTSTANDING UNDER THE PLAN, OR (II) IF ANY SURVIVING OR
ACQUIRING CORPORATION DOES NOT ASSUME SUCH PURCHASE RIGHTS OR DOES NOT
SUBSTITUTE SIMILAR RIGHTS FOR PURCHASE RIGHTS OUTSTANDING UNDER THE PLAN, THEN,
THE PARTICIPANTS’ ACCUMULATED PAYROLL DEDUCTIONS (EXCLUSIVE OF ANY ACCUMULATED
INTEREST THAT CANNOT BE APPLIED TOWARD THE PURCHASE OF SHARES OF COMMON STOCK
UNDER THE TERMS OF THE OFFERING) SHALL BE USED TO PURCHASE SHARES OF COMMON
STOCK IMMEDIATELY PRIOR TO THE CORPORATE TRANSACTION UNDER THE ONGOING OFFERING,
AND THE PARTICIPANTS’ PURCHASE RIGHTS UNDER THE ONGOING OFFERING SHALL TERMINATE
IMMEDIATELY AFTER SUCH PURCHASE.


 


15.                               AMENDMENT OF THE PLAN.


 


(A)                                  THE BOARD AT ANY TIME, AND FROM TIME TO
TIME, MAY AMEND THE PLAN. HOWEVER, EXCEPT AS PROVIDED IN SECTION 14 RELATING TO
ADJUSTMENTS UPON CHANGES IN SECURITIES AND EXCEPT AS TO AMENDMENTS SOLELY TO
BENEFIT THE ADMINISTRATION OF THE PLAN, TO TAKE ACCOUNT OF A CHANGE IN
LEGISLATION OR TO OBTAIN OR MAINTAIN FAVORABLE TAX, EXCHANGE CONTROL OR
REGULATORY TREATMENT FOR PARTICIPANTS OR THE COMPANY OR ANY RELATED CORPORATION,
NO AMENDMENT SHALL BE EFFECTIVE UNLESS APPROVED BY THE STOCKHOLDERS OF THE
COMPANY TO THE EXTENT STOCKHOLDER APPROVAL IS NECESSARY FOR THE PLAN TO SATISFY
THE REQUIREMENTS OF SECTION 423 OF THE CODE OR OTHER APPLICABLE LAWS OR
REGULATIONS.


 


(B)                                  IT IS EXPRESSLY CONTEMPLATED THAT THE BOARD
MAY AMEND THE PLAN IN ANY RESPECT THE BOARD DEEMS NECESSARY OR ADVISABLE TO
PROVIDE EMPLOYEES WITH THE MAXIMUM BENEFITS PROVIDED OR TO BE PROVIDED UNDER THE
PROVISIONS OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER RELATING TO
EMPLOYEE STOCK PURCHASE PLANS AND/OR TO BRING THE PLAN AND/OR PURCHASE RIGHTS
GRANTED UNDER THE PLAN INTO COMPLIANCE THEREWITH.


 


(C)                                  THE RIGHTS AND OBLIGATIONS UNDER ANY
PURCHASE RIGHTS GRANTED BEFORE AMENDMENT OF THE PLAN SHALL NOT BE IMPAIRED BY
ANY AMENDMENT OF THE PLAN EXCEPT (I) 

 

10

--------------------------------------------------------------------------------



 


WITH THE CONSENT OF THE PERSON TO WHOM SUCH PURCHASE RIGHTS WERE GRANTED,
(II) AS NECESSARY TO COMPLY WITH ANY LAWS OR GOVERNMENTAL REGULATIONS, OR
(III) AS NECESSARY TO ENSURE THAT THE PLAN AND/OR PURCHASE RIGHTS GRANTED UNDER
THE PLAN COMPLY WITH THE REQUIREMENTS OF SECTION 423 OF THE CODE.


 


16.                               TERMINATION OR SUSPENSION OF THE PLAN.


 


(A)                                  THE BOARD IN ITS DISCRETION MAY SUSPEND OR
TERMINATE THE PLAN AT ANY TIME. UNLESS SOONER TERMINATED, THE PLAN SHALL
TERMINATE AT THE TIME THAT ALL OF THE SHARES OF COMMON STOCK RESERVED FOR
ISSUANCE UNDER THE PLAN, AS INCREASED AND/OR ADJUSTED FROM TIME TO TIME, HAVE
BEEN ISSUED UNDER THE TERMS OF THE PLAN. NO PURCHASE RIGHTS MAY BE GRANTED UNDER
THE PLAN WHILE THE PLAN IS SUSPENDED OR AFTER IT IS TERMINATED.


 


(B)                                  ANY BENEFITS, PRIVILEGES, ENTITLEMENTS AND
OBLIGATIONS UNDER ANY PURCHASE RIGHTS GRANTED UNDER THE PLAN WHILE THE PLAN IS
IN EFFECT SHALL NOT BE IMPAIRED BY SUSPENSION OR TERMINATION OF THE PLAN EXCEPT
(I) AS EXPRESSLY PROVIDED IN THE PLAN OR WITH THE CONSENT OF THE PERSON TO WHOM
SUCH PURCHASE RIGHTS WERE GRANTED, (II) AS NECESSARY TO COMPLY WITH ANY LAWS,
REGULATIONS, OR LISTING REQUIREMENTS, OR (III) AS NECESSARY TO ENSURE THAT THE
PLAN AND/OR PURCHASE RIGHTS GRANTED UNDER THE PLAN COMPLY WITH THE REQUIREMENTS
OF SECTION 423 OF THE CODE.


 


17.                               EFFECTIVE DATE OF PLAN.


 

The Plan shall become effective as determined by the Board, but no Purchase
Rights granted under the Plan shall be exercised unless and until the Plan has
been approved by the stockholders of the Company within twelve (12) months
before or after the date the Plan is adopted by the Board.

 


18.                               MISCELLANEOUS PROVISIONS.


 


(A)                                  THE PLAN AND OFFERING DO NOT CONSTITUTE AN
EMPLOYMENT CONTRACT. NOTHING IN THE PLAN OR IN THE OFFERING SHALL IN ANY WAY
ALTER THE AT WILL NATURE OF A PARTICIPANT’S EMPLOYMENT OR BE DEEMED TO CREATE IN
ANY WAY WHATSOEVER ANY OBLIGATION ON THE PART OF ANY PARTICIPANT TO CONTINUE IN
THE EMPLOY OF THE COMPANY OR A RELATED CORPORATION, OR ON THE PART OF THE
COMPANY OR A RELATED CORPORATION TO CONTINUE THE EMPLOYMENT OF A PARTICIPANT.


 


(B)                                  THE PROVISIONS OF THE PLAN SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT RESORT TO THAT STATE’S
CONFLICTS OF LAWS RULES.

 

11

--------------------------------------------------------------------------------